48 F.3d 1223NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that no party may cite an opinion not intended for publication unless the cases are related by identity between the parties or the causes of action.
Buster Joe BALL, Appellant,v.Lonnie NICHOLS, Sheriff of Carroll County, Arkansas; EarlHyatt, Jail Administrator, Carroll County Jail, Appellee.
No. 94-2345.
United States Court of Appeals,Eighth Circuit.
Submitted:  Feb. 9, 1995.Filed:  Mar. 1, 1995.

Before McMILLIAN, LOKEN and HANSEN, Circuit Judges.
PER CURIAM.


1
Buster Joe Ball, a pretrial detainee, appeals from the final order entered in the District Court1 for the Western District of Arkansas, dismissing his 42 U.S.C. Sec. 1983 action following an evidentiary hearing.  Ball claimed that he was denied the right to chew tobacco in the jail while other inmates and jailers were permitted to do so.  Because the judgment of the district court is based on findings of fact that are not clearly erroneous and no error of law appears, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable H. Franklin Waters, Chief Judge, United States District Court for the Western District of Arkansas